Citation Nr: 1133921	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for kidney disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970 and from October 1976 to July 1978.  A March 2006 VA administrative decision determined that the Veteran was precluded from entitlement to benefits (other than health care benefits under Chapter 17 of Title 38 of the United States Code) that may have arisen during his second period of active duty.  It was determined that the Veteran's service from October 1976 to July 1978 was under conditions other than honorable due to willful misconduct.  Specifically, the Veteran was listed as AWOL in March 1978 and remained in AWOL status until July 1978.  The Veteran did not supply evidence to offer reasonable doubt in his case.  Thus, the Veteran was found ineligible for compensation benefits for his second period of service, from October 1976 to July 1978.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12(d) (2010).  The Veteran did not appeal that decision; therefore, the Board will only consider the first period of service with regard to the issues on appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a kidney condition.  The Board previously remanded this case in April 2010 for additional development, and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D/C.  VA will notify the appellant if further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its April 2010 remand, the Board instructed that the Veteran undergo an examination to determine the nature and etiology of his kidney disease.  The examiner was to provide an opinion as to whether it was at least as likely as not that the Veteran's kidney disease was the direct result of a disease or injury incurred during the Veteran's first period of service from February 1968 to November 1970.  The examiner was also instructed to take into account a January 1970 treatment record that noted urethritis of questionable etiology.

The Veteran underwent a VA examination in August 2010.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed the Veteran with a history of nephritic syndrome.  However, lab results from May 2009 and the current examination indicated that the Veteran had normal albumin and no proteinuria, and that his membranous glomerulonephropathy had resolved.  The examiner opined that it was less likely than not that the Veteran's kidney disease was the result of Agent Orange exposure.  The examiner did not address the January 1970 diagnosis of urethritis or the issue of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).  The Board notes further, that although the VA examiner at the time of the 2010 examination found that the Veteran's kidney disease had resolved, treatment records dated during the pendency of this appeal indicate a diagnosis of membranous nephropathy.  See private treatment record dated in February 2005; see also, McCain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even thought the disability resolves prior to the Secretary's adjudication of the claim.").

Unfortunately, the Board finds that additional development is necessary.  The VA examiner in this case did not identify whether the Veteran's kidney disease, to include membranous nephropathy and nephritic syndrome, is etiologically related to urethritis diagnosed in 1970.  Therefore, on remand, a supplemental opinion should be obtained which addresses this question.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who performed the August 2010 VA examination in this case.  The examiner must provide an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's kidney disease, to include membranous nephropathy and nephritic syndrome, is the direct result of a disease or injury incurred between February 1968 and November 1970.  In particular, the examiner should specifically address the relevance, if any, of a January 1970 service treatment record diagnosis urethritis of questionable etiology.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay testimony, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether it is more likely, less likely, or at least as likely as not that the Veteran's kidney disease (for which the Veteran has received treatment during the pendency of this appeal) is the direct result of a disease or injury incurred between February 1968 and November 1970.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's kidney disease is the direct result of a disease or injury incurred between February 1968 and November 1970.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


